Case: 2:18-cv-01097-EAS-EPD Doc #: 168 Filed: 09/11/20 Page: 1 of 1 PAGEID #: 2606

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
RUTH A. HUNTER et. al,
Plaintiffs, Case No. 2:18-cv-1097
V. JUDGE EDMUND A. SARGUS, JR.

Chief Magistrate Judge Elizabeth P. Deavers

RHINO SHIELD, et. al,

Defendants.

ORDER

This matter is before the Court for consideration of a Report and Recommendation issued
by the Magistrate Judge on November 11, 2019. (ECF No. 118). The time for filing objections has
passed, and no objections have been filed to the Report and Recommendation. Therefore, the Court
ADOPTS the Report and Recommendation. For the reasons set forth in the Report and
Recommendation, the Clerk is directed to ENTER DEFAULT against Defendant Dgebuadza.
Furthermore, Plaintiffs’ Motion to Compel Discovery from Defendant Dgebuadze is DENIED AS
MOOT. (ECF No. 85).

IT IS SO ORDERED.

Q_ |f -ADLD Ke

DATE EDMUND A. SARGUS, JR.
UNIFED STATES DISTRICT JUDGE
